DETAILED ACTION
This is an office action on the merits in response to the communication filed on 8/09/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 3, 5-9, 11, 13-19 are amended.  Claims 4, 10, and 20 are cancelled.  Claims 21 and 22 are newly added claims.  Claims 1-3, 5-9, 11-19, and 21-22 are pending and are considered in this office action.


Response to Arguments/Comments
103 rejection
Applicant’s contends, on pg.11 of the Arguments/Remarks, that Hasegawa’s description of “test data and dummy data” is not analogous to training data (e.g., “the first encrypted data).  Examiner respectfully disagrees.  Hasegawa is used to show any type of first encrypted data, i.e., “first encrypted first encrypted data is encrypted with a public key provided by the model provider and wherein the model provider holds a private key corresponding to the public key”, the first encrypted data is now broad enough to encompass any type of data, whether it is training data, or test data, or dummy data, or etc.
Furthermore on the Hasegawa reference, Hasegawa is strictly used to teach the limitation of “wherein the first encrypted training data is encrypted with a key provided by the model provider”.  Whether or not that it teaches away from claim 1 where “the first encrypted data” is received from the data source device” and then sent “to the model provider device” is not relevant to the rejection.   How the first encrypted data being received and sent is described by Sarkar, not by Hasegawa.  Para [0192] of Hasegawa teaches that the first management apparatus 41 distributes or provides a test data-trained model and para [0209] teaches that first management apparatus 41 encrypts the test data and the dummy data using a combination of a unique key (serial number) of the machine, a key of the model (model ID)….
	The rest of the argument is moot in light of a new art and new grounds of rejections due to amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 21 and 22 each recites “in response to determining that the first parameters and the second parameters satisfy the first request, sending, to the model provider device, instructions to send the public key to the data source device”, however para [0034] only describes a situation where “model provider device sends the public key to the data source device”, but does NOT describe the part on “sending, to the model provider device, instructions….”.  Clarifications and corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-13 are rejected under 35 U.S.C 103 as being obvious over Sarkar et al. (US20190095785A1; hereinafter: “Sarkar”) in view of Xu et al. (US20200382278A1; hereinafter: “Xu”), and further in view of Tseng et al. (US20200302292A1; hereinafter “Tseng”).

With respect to claim 1 & 11
Sarkar teaches the limitations of:
receiving, from a model user device, a first request to create a neural-network model ([0026], In an embodiment, when a client 102 sends a request to create a machine-learning model);
receiving, from a data source device, first parameters of first ([0020], a data source from which training data 112 is obtained,);
receiving, from a model provider device, second parameters for training of the neural-network model ([0026], the computing resource service provider selects a particular type of machine-learning algorithm to use based on the attribute type of the target attribute (e.g., the attribute type of the correct answers supplied as part of the data source); see claim 3, The computer-implemented method of claim 1, wherein the machine-learning model comprises a neural network.)
determining that the first parameters and the second parameters satisfy the first request ([0027], In an embodiment, a machine-learning model is created using predefined options or custom options that are specifiable by a client.); 

Sarkar does not explicitly disclose, but Xu teaches:
receiving, from the data source device, the first encrypted data corresponding to model training, wherein the first encrypted data is encrypted with a public key provided by the model provider; wherein the model provider holds a private key corresponding to the public key ([0031], An example of the training logic is as follows: (1) The data source requests the smart contract terminal to issue a public key. After the smart contract terminal returns the public key, the requester (i.e., the data source) encrypts a training sample (a first portion of the decrypted data) using the public key, and sends the encrypted training sample to the smart contract terminal. (2) The smart contract terminal decrypts the encrypted training sample using its own private key, and transfers the decrypted training sample to a logic unit in the smart contract terminal to further train a prediction model.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of XU with the teaching of Sarkar as they relate to a system/method of collecting and analyzing data based on using machine-learning tool.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of encrypting the data by the data source device using public/private key pair as taught by Xu for the predicated result of an improved system of protecting the training data by means of encryption.


Sarkar in view of Xu do not explicitly disclose, but Tseng teaches:
sending, to the model provider device, the first ([0013], In a second aspect this specification describes method for generating at least one neural network model. The method comprises based on determined one or more performance requirements, determining at least one set of hyperparameters, each set of hyperparameters defining a different neural network model, wherein the hyperparameters in each set include a number of layers for the neural network, a number of kernels in each of the layers and a number of orthogonal binary basis vectors which are to be used to implement the kernels in each layer. The method further comprises, for each set of hyperparameters: initializing a respective neural network based on the set of hyperparameters; training the neural network using training data, thereby to learn a set of plural coefficients for each kernel…,); 
receiving, from the model provider device, the neural-network model; determining that the neural-network model satisfies a quality metric; and based at least in part on determining that the neural-network model satisfies the quality metric, sending, to the model user device, the neural-network model ([0014], The method of the second aspect may comprise, for each of the trained neural networks: using validation data to determine whether the trained neural network satisfies the at least one constraint indicated by the one or more performance requirements; and in response to determining that the trained neural network satisfies the at least one constraint indicated by the one or more performance requirements, providing the hyperparameters and the learned coefficients for storage on a user device. The method may further comprise based on the one or more performance requirements, determining plural sets of hyperparameters, each set of hyperparameters defining a different neural network model, initializing and training the neural networks defined by each set of hyperparameters, and providing plural sets of hyperparameters and corresponding learned coefficients for storage on a user device, wherein each of sets of hyper parameters that are provided for storage on the user device defines a neural network that has been determined to satisfy the one or more performance requirements..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tsang with the teaching of Sarkar/Xu as they relate to a system/method of collecting and analyzing data based on using machine-learning tool.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of performing inferencing of a neural network based on input data as taught by Tseng for the predicated result of an improved system of accurately inferencing a neural network model.

With respect to claim 2 & 12
The combination of Sarkar, Xu, and Tseng teaches the limitations of claim 1 & 11 respectively.  Tseng further teaches: the first request comprises an indication of the quality metric ([0007], The one or more performance requirements may include one or more computational resource constraints associated with a device which is to execute the neural network and/or an indication of an acceptable accuracy for the neural network.)

With respect to claim 3 & 13
The combination of Sarkar, Xu, and Tseng teaches the limitations of claim 1 & 11 respectively.  Sarkar further teaches: after determining that the first parameters and the second parameters satisfy the first request, sending, to the model user device, a third request to accept the first parameters and the second parameters; and prior to sending the second request, receiving, from the model user device, acceptance of the third request (see [0016], In an embodiment, the data analytics service supports a set of commands which a client of the service (e.g., the client computer system 102 illustrated in FIG. 1 or other services of a computing resource service provider), receive the commands as web API requests, and provide responses in acknowledgment of the requests.)


With respect to claim 21 & 22
The combination of Sarkar, Xu, and Tseng teaches the limitations of claim 1 & 11 respectively.  Xu further teaches:
in response to determining that the first parameters and the second parameters satisfy the first request, sending, to the model provider device, instructions to send the public key to the data source device ([0031], An example of the training logic is as follows: (1) The data source requests the smart contract terminal to issue a public key.)


Claims 5-7 & 15-17 are rejected under 35 U.S.C 103 as being obvious over Sarkar et al. (US20190095785A1; hereinafter: “Sarkar”) in view of Xu et al. (US20200382278A1; hereinafter: “Xu”) in view of Tseng et al. (US20200302292A1; hereinafter “Tseng”), and further in view of Zhiyanov (US10565498B1; hereinafter: “Zhiyanov”).
With respect to claim 5 & 15
The combination of Sarkar, Xu, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Zhiyanov teaches:
sending, to the model user device, computer instructions corresponding to the neural-network model (col.11 ln42-ln51, respective data structures or objects may be allocated in memory at one or more computing devices to represent neurons or nodes of each of the layers of the deep neural network model. Furthermore, portions of the memory may also be utilized to store program instructions representing the logic exercised to train and execute the model. In at least one embodiment, a neural networks library (similar to the Keras library) may be employed to implement portions or all of the deep neural network model 202.); sending, to the model use device, neural-network weights corresponding to the neural-network model; or sending, to the model user device, changes in the neural-network weights corresponding to the neural-network model (see col.7 ln53-ln67, In at least one embodiment, one or more pairs of subnetworks of the model may be organized in a mirrored architecture, which may also be referred to as a Siamese neural network architecture. In such a mirrored approach, during training, the weights and parameters of a given subnetwork of a mirrored pair may be learned based on a common shared objective function, such as a function which uses a cross-entropy metric between a predicted similarity score (e.g., a probability of a match between the two item descriptors of a record) and a match indicator label assigned to the corresponding training record. In at least one implementation, changes to the weight of one artificial neuron in one subnetwork of a mirrored pair of subnetworks may be replicated at the corresponding artificial neuron or node of the other subnetwork.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Xu/Tseng with the teaching of Zhiyanov as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of generating similarity score for the various data set as taught by Zhiyanov for the predicated result of improved systems and methods for similarity analysis.

With respect to claim 6 & 16
The combination of Sarkar, Xu, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Zhiyanov teaches:
receiving third parameters to train the neural-network model; and prior to sending the second request, determining that the second parameters to more parameters of the first request than the third parameters (see claim 6, obtaining an indication of a first data set comprising a plurality of training records, wherein a first training record of the first data set comprises (a) a first item descriptor comprising respective values of one or more attributes of a first item, (b) a second item descriptor comprising respective values of one or more attributes of a second item and (c) an indicator of a similarity between the first item and the second item, wherein at least one attribute of the first item comprises text; training, using the first data set, a neural network model to generate respective similarity scores with respect to pairs of item descriptors, wherein the neural network model comprises a token model in which a text token of a first attribute of a particular item descriptor of a first pair of item descriptors is represented by a plurality of features including a first feature indicating whether one or more attributes of the other item descriptor of the first pair include the text token; generating, using the trained neural network model, a particular similarity score corresponding to a source item descriptor and a target item descriptor; and storing the particular similarity score.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ XU/Tseng with the teaching of Zhiyanov as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of comparing second offer more closely corresponds to the first request than the third offer as taught by Zhiyanov for the predicated result of improved systems and methods for similarity analysis.

With respect to claim 7 & 17
The combination of Sarkar, Xu, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Zhiyanov teaches: determining that the first parameters correspond to a first amount of input data; determining that the first request includes a threshold amount of input data; determining that the first amount of input data is less than the threshold amount; and based at least in part on determining that the first amount of input data is less than the threshold amount, sending, to a second data source device, a request for second encrypted input data (see col.12 ln6-ln40, In the depicted embodiment, values of at least four categories of attributes may be available with respect to various items. Unique item identifier attributes 302 may include UPCs, GTINs, EANs and the like, but the identifiers may not necessarily be provided as independent attributes—instead, for example, they may be mentioned or nested inside other attributes such as natural-language titles or descriptions. Identifiers which uniquely identify a given item may be referred to as “strong” identifiers in some embodiments. Structured attributes 304 may represent classes of attributes which can take on limited values—e.g., values within a numerical range (such as weights) or an enumerated set of categorical values such as colors. Structured attributes may be domain-specific in some cases, e.g., some items such as rental cars may be specified as belonging to a set of less than ten classes such as “economy”, “standard” and the like, or food-related items may be describe using flavors selected from a set of flavors, while in other cases a structured attribute may be generic. Structured attributes may be present in un-normalized form in various embodiments—e.g., in one item descriptor, the string “12pk” may be used to indicate a 12-pack, while in another item descriptor for the same underlying item, the string “One dozen” may be used. Values of structured attributes may also be embedded within other attributes, such as unstructured descriptive attributes 306 in some embodiments. Unstructured attributes 306 may comprise arbitrary sequences of text (words, numbers, alphanumeric tokens, punctuation and the like) in various embodiments, with few or no rules imposed on the text. Deep neural network models of the kind described herein may be especially useful when item descriptors comprise unstructured attributes in various embodiments. As indicated by element 320 of FIG. 3, some or all of the attribute values available to a similarity analyzer may be noisy or incomplete in different embodiments.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Xu/Tseng with the teaching of Zhiyanov as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of determining that the first amount of input data being less than the threshold amount as taught by Zhiyanov for the predicated result of improved systems and methods for similarity analysis.

Claims 8 & 18 are rejected under 35 U.S.C 103 as being obvious over Sarkar et al. (US20190095785A1; hereinafter: “Sarkar”) in view of Xu et al. (US20200382278A1; hereinafter: “Xu”) in view of Tseng et al. (US20200302292A1; hereinafter “Tseng”), in view of Gupta et al. (US20170372201A1; hereinafter: “Gupta”), and further in view of Schneider et al. (US20180349740; hereinafter: “Schneider”).
With respect to claim 8 & 18
The combination of Sarkar, Xu, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Gupta teaches: receiving, at a secure data processor, the first encrypted data corresponding to model training ([0060], Algorithm 2 step 7m Alice updates its weight; see also [0059] & [0098] each Alice sequentially in turn updates receives encrypted weights and encrypted biases from the previous Alice);
receiving, at the secure data processor from a second data source device associated with a second data source, second encrypted data corresponding to model training ([0060], Algorithm 2 step 7m Alice updates its weight; see also [0059] & [0098] each Alice sequentially in turn updates receives encrypted weights and encrypted biases from the previous Alice);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Xu/Tseng with the teaching of Gupta as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of using encrypted training data as taught by Gupta for the predicated result of improved systems and methods of more secured system.

Xu further teaches:
wherein the second encrypted data is encrypted with the public key provided by the model provider  ([0032], An example of the prediction logic is as follows: (1) The requester (i.e. the data source) requests the smart contract terminal to issue a public key. After the smart contract returns the public key, the requester encrypts a sample to be predicted (a second portion of the decrypted data) using the public key, and sends the encrypted sample to be predicted to the smart contract terminal. (2) The smart contract terminal decrypts using its own private key, and sends the decrypted sample to be predicted to a prediction model for generating a prediction result. The prediction model can be embodied as another logic unit in the smart contract terminal.)

The combination of Sarkar, Xu, Tseng, and Gupta does not explicitly disclose, but Schneider teaches:
determining, using the secure data processor, encrypted summation training data by summing the first 
encrypted training data and the second encrypted training data and sending, by the secure data processor, the encrypted summation training data to the device associated with the model provider
 ([0104-0109], teaches training a computational model using additively homographic encryption operations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Xu/Tseng with the teaching of Gupta as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of using homomorphic encryption in the model training as taught by Schneider for leveraging the processing power and scalability of cloud providers while preserving the privacy of customer data.

Claims 9 and 19 are rejected under 35 U.S.C 103 as being obvious over Sarkar et al. (US20190095785A1; hereinafter: “Sarkar”) in view of Xu et al. (US20200382278A1; hereinafter: “Xu”) in view of Tseng et al. (US20200302292A1; hereinafter “Tseng”), and further in view of Rotem et al. (US10699190B1; hereinafter: “Rotem”).
With respect to claim 9 & 19
The combination of Sarkar, Xu, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Rotem teaches: determining, by the model provider device, output data based at least in part on operating the neural-network model using the first encrypted data corresponding to model training (see col.6 ln3 – ln8, In some examples, neural network 300 may receive an input 302, produce an output 332, and then compare output 332 to an expected output 334. In some embodiments, a loss function 336 may calculate the difference between output 332 and expected output 334.); and determining, by the model provider device, a change in the neural-network based at least in part on the output data (see col.10 ln61- col.11 ln3, In addition, one or more of the modules described herein may transform data, physical devices, and/or representations of physical devices from one form to another. For example, one or more of the modules recited herein may receive neural network training data to be transformed, transform the neural network training data by calculating updated weights, output a result of the transformation to update the neural network, use the result of the transformation to create a delta update, and store the result of the transformation to create a delta update for transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Xu/Tseng with the teaching of Rotem as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model to the methods of determining the outputs as taught by Rotem for the predicated result of improved systems and methods updating the neural networks.


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                           9/18/2022

/JAMES D NIGH/Senior Examiner, Art Unit 3685